            Case 1:21-cr-00381-TSC Document 14 Filed 08/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21-CR-381 (TSC)
                                              :
STACEY WADE HAGER                             :
                                              :
                       Defendant.             :

                 GOVERNMENT’S CONSENT MOTION TO TOLL TIME

       The United States of America, through undersigned counsel, respectfully moves the Court

to exclude the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C.

§ 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).      In support of the Motion, the undersigned

represents:

       1.      This matter was set for a Status Conference for Mr. Hager on August 18, 2021, at

10:00 a.m.    In the Minute Entry setting the hearing date and time, this Court excluded Speedy

Trial starting June 14, 2021, through August 18, 2021.

        2.     On July 22, 2021, this Court reset the Status Conference for September 10, 2021,

at 10:30 a.m. The order setting hearing was silent with respect to the tolling of time with respect

to the Speedy Trial Act.

       3.      The parties are in agreement that the time between August 18, 2021, and September

10, 2021, should be tolled in accordance with the Speedy Trial Act.

       WHEREFORE, the government respectfully requests that this Court exclude the time,

pursuant to the Speedy Trial Act, from August 18, 2021, through September 10, 2021, on the basis
           Case 1:21-cr-00381-TSC Document 14 Filed 08/02/21 Page 2 of 2




that the ends of justice served by taking such actions outweigh the best interest of the public and

the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A),

(B)(i), (ii), and (iv).

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:     /s/ Susan T. Lehr
                                              SUSAN T. LEHR
                                              Ne Bar No. 19248
                                              Assistant United States Attorney
                                              District of Columbia
                                              Capitol Riot Detailee
                                              555 Fourth Street, N.W., Room 4828
                                              Washington, DC 20530
                                              susan.lehr@usdoj.gov
                                              (202) 252-5847



                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 2, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which sent notification of such filing to all parties listed

on the Electronic Case Filing (ECF) System.



                                      By:     /s/ Susan T. Lehr
                                              SUSAN T. LEHR
                                              Assistant United States Attorney




                                                 2
